Citation Nr: 1101316	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-30 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had honorable active service from April 24, 1967, to 
April 11, 1969. He had an additional period of service from April 
25, 1969, to June 7, 1973; however, this latter period of service 
is not recognized for purposes of VA benefits as result of a 
dishonorable discharge.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota 
that determined that new and material evidence had not been 
received to reopen the Veteran's claim for entitlement to service 
connection for PTSD.  The Veteran perfected an appeal with the 
RO's denial and in a September 2008 decision, the Board reopened 
the claim and remanded it for additional development.  The 
requested development has been completed and the claim is again 
before the Board for further appellate consideration.

This case was the subject of a May 2008 hearing before the 
undersigned Veterans Law Judge.


FINDING OF FACT

The competent evidence of record causally relates the Veteran's 
PTSD diagnosis to his active military service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010); 75 Fed. 
Reg. 39843 - 39852 (July 13, 2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that the 
VA shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.59 (2010).  The Board's 
decision in this case represents a complete grant of the benefit 
sought on appeal.  As such, the Board finds that any deficiency 
in the VCAA notice does not prejudice the veteran. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In addition, the Board is 
satisfied that all relevant evidence has been obtained.  
Consequently, the case is ready for appellate review.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, extensive evidence submitted by the veteran 
or on his behalf.  Indeed, the Federal Circuit has held that the 
Board must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and a psychosis becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in, 
or aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f)(2010).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court 
of Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a veteran 
was exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD.  In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable stressor 
during service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the veteran "engaged in combat with 
the enemy" is made, in part, by considering military citations 
that expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may also 
be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat- related stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, provided 
that the veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 9 
Vet. App. at 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

During the pendency of this appeal, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, 
witnessed, or was confronted with an event or circumstance 
that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to 
the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or 
horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 - 39852 (July 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(3)) (emphasis added).  The provisions of this 
amendment apply to applications for service connection for PTSD 
that, among others, were appealed to the Board before July 13, 
2010 but have not been decided by the Board as of July 13, 2010.  
Accordingly, the provisions apply to this case.

Additionally, a qualifying veteran may still establish service 
connection under 38 C.F.R. § 3.304(f)(2) without regard to the 
new rule cited above.  75 Fed. Reg. 39850 (July 13, 2010).  The 
provisions of 38 C.F.R. § 3.304(f)(2) state that "[i]f the 
evidence establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

Legal Analysis

The Veteran contends that service connection is warranted for a 
psychiatric disability, to include PTSD.  The record reflects 
that the Veteran has been diagnosed with, and treated for a 
psychiatric disability that has been variously diagnosed as PTSD, 
adjustment disorder with anxiety, and attention deficit 
hyperactivity disorder (ADHD).  The Veteran contends that his 
psychiatric condition is due to fear associated with being 
subjected to mortar fire and engaging in combat with the enemy 
while stationed in Vietnam (including while at base camp during 
the Tet Offensive in Pleiku, Quin-yon,  Dak To, Camp Holloway, 
and Camp Inari) with the 20th Engineering Battalion during his 
first period of service between 1967 and 1968.  (Transcript (T.) 
at page (pg.) 5-7.)  

As previously noted, in order to establish a claim of entitlement 
to service connection for PTSD, it is necessary to show that an 
in-service stressor occurred.  The Veteran's service personnel 
records show that he served in Vietnam between August 1967 and 
August 1968 and was assigned to the 20th Engineer Battalion.  
Such records also show that the Veteran, whose military 
occupational specialties included that of a loader operator and 
an equipment operator, participated in the Vietnam Counter 
Offensive Phase III.  Additionally, in May 2010, in response to 
the RO's request to research the Veteran's reported stressors, 
the U.S. Army and Joint Services Records Research Center (JSSRC) 
reported:

The Vietnam Station List reports that 
Pleiku was the main base camp location of 
the 20th Engineer Battalion (20th Eng Bn), 
and the 937th Engineer Group (937 Eng Grp) 
was their higher headquarters.  We also 
reviewed the 1968 Morning Reports (MRs), DA 
Form 1 submitted by the 20th Eng Bn.  The 
MR's verify that [the Veteran] was assigned 
to the unit.  We reviewed the September 
1965-December 1971 histories submitted by 
the Headquarters 20th Eng Bn, and the 1st 
Battalion, 503rd Infantry (1st Bn, 503rd 
Inf).  The histories verify that during 
1968, the Headquarters, Headquarters 
Company (HHC, 20th Eng Bn) was located at 
Camp Enari, Pleiku and verifies that on 
January 25 & January 26, 1968, Pleiku 
received 122mm enemy rocket fire.

The United States Court of Appeals for Veterans Claims has held 
that receiving enemy fire or firing on an enemy can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 
(2004).  Therefore, based on this evidence and resolving all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the Veteran engaged in combat with the enemy while he was in 
Vietnam.

The Board notes that if combat is affirmatively indicated, then 
the veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative evidence 
will be required, provided that the veteran's testimony is found 
to be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.  Here, the Board finds that the 
Veteran's statements in the record regarding his combat-related 
stressors to be credible and consistent with the circumstances of 
his military combat activity.

Thus, the next inquiry is whether the Veteran has a current PTSD 
diagnosis and whether such diagnosis is causally related to the 
Veteran's service.  With respect to a current PTSD diagnosis, a 
March 2006 VA examination report shows that the examiner 
indicated that the Veteran had an "unlikely history of PTSD" 
and did not have PTSD currently.  Likewise, a June 2010 VA 
examination reports show that the examiner stated that the 
Veteran did not have symptoms that met the criteria for a 
diagnosis of PTSD.  Nevertheless, VA outpatient treatment records 
show that between 2005 and 2006, the Veteran was diagnosed with 
PTSD that was based on his reported in-service combat-related 
stressors.  The Board finds that because all of the evidence with 
respect to whether the Veteran has a current PTSD diagnosis is 
competent and probative medical evidence, that the evidence is in 
equipoise in this regard as such, and with resolution of doubt in 
the Veteran's favor, supports a finding that the Veteran has a 
current PTSD diagnosis.  Therefore, because the Veteran has been 
diagnosed as having PTSD, which is linked to his in-service 
combat experiences in Vietnam, as well as his fear of hostile 
military activity, and resolving all benefit of doubt in the 
Veteran's favor, the Board finds that the evidence of record is 
sufficient to support a finding of service connection for PTSD.  
Accordingly, the Veteran's claim for service connection for PTSD 
is granted.


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


